Citation Nr: 0517596	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  02-05 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to May 1971.  
He died in June 1999.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This case was remanded in December 2003.  It has been 
returned for review by the Board.  


FINDINGS OF FACT

1.  The veteran died in June 1999; the immediate cause of 
death was Parkinson's disease due to or a consequence of 
Depression.

2.  Prior to his death, the veteran had not established 
service connection for any disability.  

3.  Neither depression nor Parkinson's disease was shown 
during service or within the first post service year and is 
unrelated to any incident of service.

4.  No competent medical evidence links any incident of 
service to the cause of the veteran's death. 


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant, the veteran's widow, is seeking service 
connection for the cause of the veteran's death.  She 
contends that the veteran's Parkinson's disease and 
depression are related to the veteran's period of service.

After a review of the record the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for the cause of death.   

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
caused, hastened, or contributed substantially or materially 
toward death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  A 
service-connected disability is the principal cause of death 
if it singly, or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b). 

In claims involving entitlement to service connection for the 
cause of a veteran's death, in situations in which service 
connection had not been established for the primary 
disability prior to death, an initial area of inquiry is 
whether the veteran's fatal disorder had been incurred in or 
aggravated by service; that is, whether that fatal disorder 
should have been service connected.  See 38 C.F.R. § 3.312.  

Paralysis agitans (Parkinson's disease) will be presumed to 
have been incurred or aggravated in service if it is 
manifested to a degree of 10 percent within one year of 
discharge from a period of service lasting 90 or more days.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records, to include the reports 
of the medical examinations conducted pursuant to his 
entrance and separation from service, do not indicate the 
presence of any neurological-related problem or complaint.  
The report of the separation medical examination, dated in 
January 1971, does not reflect the presence of any 
manifestations of Parkinson's disease.  Moreover, there is no 
evidence of Parkinson's disease noted within a year of 
service discharge.  The medical evidence first shows the 
presence of Parkinson's disease in 1993, approximately 22 
years after service discharge.  Further, there is no 
competent medical evidence linking Parkinson's disease to the 
veteran's period of active service.  

In regard to depression, there are no findings related to 
depression reported during service, or until many years after 
service.  In fact, the record relates that the veteran first 
sought professional medical care for depression in 1988, or 
more than 17 years following his separation from service.  
Further, there is no competent medical evidence linking 
depression to the veteran's period of active service.  While 
the appellant has alleged such a link, and the veteran 
reported depression since service discharge, they are not 
competent to express an authoritative opinion diagnosing 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In summary, service medical records are devoid of a diagnosis 
of any of these disorders.  There is no record that these 
disorders were incurred within a year after separation from 
service, so there is no basis for a grant of presumptive 
service connection.  Nor is there a medical opinion linking 
any of these disorders to the veteran's period of service.  
Accordingly, the Board finds that preponderance of the 
evidence is against the claim for service connection for the 
death of the veteran.

The Board finds that the RO has satisfied the notification 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) in this case.  By virtue of the statement of the case 
(SOC), supplemental statement of the cases (SSOCs) and 
correspondence from the RO, the appellant has been given 
notice of the information and/or medical evidence necessary 
to substantiate her claim.  

In particular, the Board notes evidence development letters 
dated in April 2001, November 2001, and April 2004, in which 
the appellant was advised of the type of evidence necessary 
to substantiate her claim.  

The letters also advised the appellant of her and VA's 
responsibilities under the VCAA, including what evidence the 
appellant should provide and what evidence VA should provide.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) decision in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Although a VCAA-compliant letter 
was not sent until April 2001, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  The 
content of the notices fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
the notices were provided, the case was readjudicated and 
additional SSOCs were provided to the appellant.  

It also appears that all obtainable evidence identified by 
the appellant relative to her claim has been obtained and 
associated with the claims folder, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claim, 
under the VCAA.  Quartuccio v. Principi, 16 Vet. App. 182 
(2002).


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


